Citation Nr: 1425091	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010  rating decision by the Roanoke, Virginia, Regional Office (RO), which granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective February 25, 2010.  The Veteran perfected a timely appeal of the assigned rating.  

On November 2, 2012, the Veteran and his wife appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is also of record.  

A review of the Virtual VA paperless claims processing system does not show any pertinent evidence that is not already associated with the physical claims folder.  


FINDINGS OF FACT

1.  The 10 percent rating currently in effect for the Veteran's tinnitus is the maximum schedular rating for tinnitus.  

2.  The Veteran's tinnitus does not present an exceptional or unusual disability picture as to render application of the regular schedular standards impractical.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.87, Diagnostic Code (DC) 6260 (2013).  

2.  The evidence does not warrant referral for consideration of an extraschedular rating for the Veteran's tinnitus.  38 C.F.R. § 3.321(b) (1) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2010 from the RO to the Veteran which was issued prior to the RO decision in June 2010.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  



The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of claims addressed by the Board's decision.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided findings necessary to apply law and regulations applicable to the claim.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claims decided herein.  Therefore, no useful purpose would be served in remanding the question addressed by the Board's decision for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




II.  Factual background.

The Veteran's claim for service connection for tinnitus was received in February 2010.   Submitted in support of his claim was a VA treatment report, dated in January 2010, indicating that the Veteran was seen for an initial primary care visit for evaluation of complaints of tinnitus.  The Veteran reported being exposed to gunfire and loud engines in the infantry; it was noted that he had seen an audiologist and ENT and he has high frequency hearing loss and tinnitus, and he found the latter especially troubling.  

On the occasion of a VA examination in April 2010, the Veteran reported having experienced tinnitus; he stated that it began in the early 1990's as intermittent tinnitus and progressed over time.  The Veteran stated that the tinnitus is constant in both ears.  The examiner stated that it was at least as likely as not that the Veteran's bilateral tinnitus is related to his noise experience in the military consisting of tank tracks, engines, gunfire, artillery fire, explosives, and aircraft noise.  

By a rating action in June 2010, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective February 25, 2010.  

In his notice of disagreement, dated in July 2010, the Veteran noted that the ringing in his ears is more disabling than reflected by the 10 percent rating assigned.  The Veteran stated that the ringing distracts him from communicating effectively at work and in his daily life.  He also noted that the ringing disturbs his sleep and his work; he argues that the ringing is disturbing his effectiveness at work.  

Submitted in support of the Veteran's claim is a statement from Mr. [redacted], the Veteran's supervisor, dated in July 2010, indicating that as the director of the Army's Transportation Branch Safety Officer, he can provide firsthand information on the Veteran's hearing loss.  He has been the Veteran's supervisor for the past three years and has noticed on numerous occasions his inability to hear statements made by co-workers and customers.  Mr. [redacted] noted that the Veteran has explained to him that he has constant ringing in his ears and it makes it difficult for him to separate voices from the usual ringing.  

At his personal hearing in November 2012, the Veteran indicates that he is currently an occupational safety health officer with the Army and he attends transportation school at Fort Eustis.  The Veteran reported that his duties consist of inspecting and mentoring soldiers regarding risk management and safety.  The Veteran testified that the tinnitus prevents him from communicating with others, especially if he is trying to have a conversation.  The Veteran related that the noise from the tinnitus gets worse if there's more than one person in the room; he noted that he becomes confused with the conversations taking place.  The Veteran also testified that the noise from the tinnitus causes him to get distracted.  The Veteran related that he has worked with OSHA since 1992 and he currently holds a position as a GS 12.  The Veteran noted that his supervisors are flexible with him because he produces good work; he noted that the tinnitus has not cost him any promotions.  The Veteran did note that the tinnitus causes him to lose time in the mornings because he has difficulty falling asleep at night; therefore, he wakes up tired.  The Veteran also related that the tinnitus affects his reading comprehension and thought process because he gets distracted.  


III.  Legal Analysis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Recurrent tinnitus will be assigned a 10 percent rating. 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Id.  at Note (1).  Only a single evaluation will be assigned for recurrent tinnitus, whether it is perceived in one ear, both ears, or the head.  Id.  at Note (2).  

Here, the Veteran is already in receipt of the maximum schedular rating of 10 percent for tinnitus.  He contends that a higher rating is warranted because his tinnitus is constant in both ears.  VA's Office of General Counsel , in a precedential opinion, ruled that 38 C.F.R. § 4.87, Diagnostic Code 6260, authorizes a single 10 percent disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head.  The opinion further indicated that separate ratings for tinnitus for each ear may not be assigned under Diagnostic Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-2003 (May 22, 2003).  Precedential opinions of VA's General Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  Since the Veteran is already receiving the maximum allowable rating for the entire appeal period, there is no issue regarding staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In his July 2010 Notice of Disagreement (NOD), and his recent hearing in November 2012, the Veteran asserted that he is unable to get a good night of sleep, he gets easily distracted by the tinnitus and is unable to have effective conversations with people as a result of his tinnitus.  The Veteran also reported that the tinnitus causes him to be physically exhausted; as a result, he argues that it warrants a rating in excess of 10 percent due to the constant discomfort.  

However, the constant noise and discomfort that the Veteran complains of is contemplated under the schedular rating for tinnitus, and only a single evaluation is warranted whether the condition is in one or both ears.  See 38 C.F.R. § 4.87, DC 6260 & Note (2).  

The Board has considered whether an extraschedular rating is warranted. An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the constant noise and discomfort of the Veteran's tinnitus is fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no indication of marked interference with employment or frequent periods of hospitalization due to tinnitus.  In fact, at the hearing, the Veteran noted that the tinnitus has not cost him any promotions.  He has been able to continue working with modest accommodation.  As such, it is unnecessary to refer this claim for consideration of an extra-schedular rating.  See id.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication that the Veteran has been unemployed at any time during the appeal due to his service-connected tinnitus.  As such, a claim for a TDIU is not raised.  

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent for tinnitus.  As such, the benefit of the doubt doctrine does not apply and his claim must be denied.  38 C.F.R. § 4.3.  

ORDER

An initial rating in excess of 10 percent for tinnitus is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


